Citation Nr: 1116690	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had periods of inactive duty for training and active duty for training in the Navy Reserves beginning in May 1991.  He was called to active duty from June 1999 to September 1999, and from September 2001 to May 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2007 rating decisions of the Seattle, Washington, and Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Offices, respectively, that essentially denied service connection for bilateral hearing loss and a left ankle disability.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Board further notes that in an August 2010 rating decision, the RO granted service connection for depressive disorder, assigning a 10 percent evaluation. The Veteran submitted a notice of disagreement (NOD) in the same month.  Thereafter, in a December 2010 rating decision, the RO increased the evaluation for depressive disorder to 30 percent, effective the date of receipt of the claim.  The receipt of a NOD triggers the issuance of a statement of the case unless the disagreement is resolved by a grant of the benefit sought on appeal or the NOD is withdrawn by the claimant.  38 C.F.R. § 19.26.  In this case, the Veteran specifically requested a 30 percent evaluation for his depressive disorder in his August 2010 NOD.  See AB v. Brown, 6 Vet. App. 35 (1993). As such, the Board finds that the Veteran's request for an initial increased evaluation for his depressive disorder has been resolved and under the circumstances, the Board does not believe that this situation requires a remand to the RO/AMC under Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Bilateral hearing loss was shown on the Veteran's entrance examination into the Naval Reserves in 1991. 

2.  There is clear and unmistakable evidence of bilateral hearing loss existing prior to the Veteran's active service in 1999 and was not aggravated therein.

3.  Chronic hypertrophy of the left Achilles tendon had its onset during active service. 


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.385 (2010).

2.  Chronic hypertrophy of the left Achilles tendon was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
Herein, the Board grants service connection for a left Achilles tendon disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to the left ankle claim.

As to the hearing loss claim, the Board notes that VCAA notice requirements have been satisfied by virtue of a letter, which was sent to the Veteran in March 2007, prior to the initial unfavorable decision on appeal here.  This letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice and initial adjudications of the claim, the claim was readjudicated by way of a November 2008 statement of the case, and supplemental statements of the case in December 2008 and December 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, service personnel records, and VA medical evidence.  The Veteran has undergone a VA examination in conjunction with his claim, and testified at a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2011 hearing, the VLJ essentially noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ questioned whether the Veteran had been treated for his hearing loss (and ankle disability) at any place other than VA Medical Center in Albuquerque and specifically asked if he had received any private medical treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran testified that his hearing acuity decreased after being activated in 1999.

As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


Service Connection - Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C. § 1111 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss.  

In May 1991, the Veteran underwent an examination for entrance into the Naval Reserves.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
60
LEFT
5
10
5
70
80

Speech recognition scores were not provided.  The May 1991 examination report shows a diagnosis of high frequency hearing loss, bilaterally.  

The Veteran asserts that he was called to active duty in 1999 for the sole purpose of conducting firearms training for Navy Personnel headed to Kosovo.  As indicated, he maintains that his hearing became worse during his first period of active duty.  See notice of disagreement received in November 2007.  

In June 1999, just prior to his entrance into active duty, the Veteran underwent an examination.  That report referenced an audiogram taken in March 1998.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
60
65
LEFT
0
5
5
75
80
The examination report shows a diagnosis of high frequency hearing loss in both ears.  

On review, there is evidence of a current disability.  In this regard, medical evidence of record shows a current diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  See April 2007 VA audiological examination report. 

The Board further finds that the presumption of soundness has been rebutted.  In this regard, the Veteran's 1991 Naval reserve service entry physical examination report constitutes clear and convincing evidence that his hearing loss pre-existed his active duty period beginning in June 1999.  The Board also notes that the Veteran, himself, concedes that his hearing loss pre-existed active duty.

As noted, the Veteran's primary contention is that his pre-existing hearing loss increased in severity or was aggravated during active duty.  To determine whether aggravation existed, the Veteran was afforded a VA audiological examination in April 2007.  Pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
65
70
LEFT
5
5
15
70
80

Speech recognition score was 96 percent in the right ear, and 98 percent in the left ear.  Diagnosis was bilateral sensorineural hearing loss, moderately severe to severe.  After a review of the record and examination of the Veteran, the April 2007 examiner opined that the Veteran's hearing loss was not caused by, or a result of, his active duty periods.  In so doing, the examiner noted that the Veteran's hearing loss pre-existed his Naval Reserve enlistment, became slightly worse through reserve service as evidenced by the 1999 examination, and his hearing loss remained stable during active duty.  

Thus, in light of the April 2007 VA examiner's opinion, there is clear and convincing evidence that the Veteran's pre-existing bilateral hearing loss was not aggravated during active service.  The VA opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the VA opinion is afforded significant probative value.  The record does not contain a medical opinion favorable to the Veteran's claim. 

Based on the above, the evidence shows that the Veteran's pre-existing bilateral hearing loss did not permanently increase in severity during active duty service.  Thus, service connection for bilateral hearing loss is not warranted, and the benefit sought on appeal is denied.


Left Ankle Claim

The Veteran also seeks service connection for a left ankle disability.  He asserts that in 2001, while serving in Operation Enduring Freedom, he noticed irritation in the back of his left ankle.  He stated that he had to complete extra physical training in an effort to maintain the military height and weight standards.  He further indicates that he has experienced left ankle symptoms since service.

The Veteran is currently diagnosed with hypertrophy of the left, mid-Achilles tendon.  See April 2007 VA examination report.  Thus, there is evidence of a current left ankle disability, satisfying the first element of the Veteran's service connection claim.  

There is also evidence of left ankle complaints during active service.  In May 2002, just ten days prior to being demobilized, the Veteran sought treatment for left Achilles pain and a "small lump" along lateral side of left Achilles.  On examination, there was tenderness to touch upon palpitation over the left flexor hallucis longus.  Assessment was flexor hallucis longus strain, and "no Achilles injury."  Rehabilitation was prescribed.

As to the Veteran's statement that he has had continuing left ankle symptoms since service, the Board notes that he, as a layperson, is competent to report such because he can observe his symptoms such as pain first-hand.  See Jandreau, supra.  Thus, his report of continuing left ankle symptoms since active service is considered competent.  His report is also considered credible.

Moreover, there is objective evidence of a nexus between the current left ankle disability and service.  In this regard, the April 2007 VA examiner opined that the Veteran's left Achilles tendon disability was caused by or related to active service.  The examiner noted that the Veteran denied any Achilles tendon condition prior to active service, and related a history of onset of the Achilles tendon condition during active service in the context of physical training and prolonged standing.  The examiner noted that while the initial symptoms have improved, the Veteran currently has a chronic condition exhibited by persistent and intermittent left Achilles symptoms since active service.  This favorable April 2007 VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is highly probative.  The record contains no evidence to the contrary.

Although the Veteran's May 2002 service treatment record reflects that the Veteran incurred no injury to his left Achilles, it clearly shows that he had left ankle complaints and was diagnosed with a left flexor hallucis longus strain during service.   Accordingly, in light of the evidence of a current left Achilles disability, the in-service left ankle diagnosis/treatment, and the April 2007 VA medical opinion, the Board finds that resolving, any doubt in the Veteran's favor, service connection for hypertrophy of the left Achilles tendon is warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic hypertrophy of the left Achilles tendon is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


